MEMORANDUM **
Joel Gonzalez-Rangel appeals the 42-month sentence imposed following his guilty plea for illegal reentry after deportation, in violation of 8 U.S.C. §§ 1326(a) and (b)(2). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Gonzalez-Rangel’s counsel submitted a brief stating that he found no issues for review. GonzalezRangel has not filed a supplemental pro se brief. Because Gonzalezr-Rangel waived his right to appeal his sentence, we lack jurisdiction and dismiss.
Because our independent review of the record indicates that the plea agreement, including the waiver of the right to appeal, was entered knowingly and voluntarily, United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (waiver of right to appeal is dispositive if knowing and voluntary), we enforce the waiver, grant counsel’s motion to withdraw, and dismiss the appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.